W. Allen, J.
The defence was a breach of warranty that the monument should be free from all imperfections. The question put by the defendant to the plaintiffs’ witnesses on cross-examination, to show the plaintiff Ferrari’s knowledge of a particular process described to him of mending and concealing cracks in granite, was immaterial. The plaintiffs’ knowledge of a process by which cracks could be concealed had no tendency to prove that cracks existed, and, if cracks did exist, it was immaterial whether the plaintiffs did or did not know of them, or attempt to conceal them. A majority of the court are of opinion that the entry should be,

Exceptions overruled.